Ms. Paula G. Stitz Chairperson, Sex Offender Assessment Committee Post Office Box 6209 Pine Bluff, AR 71611
Dear Ms. Stitz:
You have presented the following question for my opinion:
  When does Act 21 of the Second Extraordinary Session of the 84th
General Assembly go into effect?
RESPONSE
It is my opinion that Act 21 of the Second Extraordinary Session of the 84th General Assembly goes into effect on June 3, 2004.
Act 21, which amended various sections of the Arkansas Code concerning the Sex Offender Registration Act of 1997, did not contain an emergency clause. The Second Extraordinary Session recessed on March 4, 2004, to be reconvened on June 9, 2004. See HCR 1006 (84th General Assembly, 2nd
Ex. Session, 2004). Acts that were passed during the Second Extraordinary Session of the 84th General Assembly with no emergency clause or specified effective date will become effective on the ninety-first day after the recess of the session. Fulkerson v. Refunding Board,201 Ark. 957, 147 S.W.2d 980 (1941). This rule stems from Amendment 7 to the Constitution of Arkansas, which gives the people ninety days within which to file referendum petitions. The day of recess is not counted, so as to allow ninety full days for the filing of referenda. The ninety-first day after the March 4, 2004 recess of the Second Extraordinary Session is June 3, 2004.
Act 21 of the Second Extraordinary Session of the 84th General Assembly therefore goes into effect on June 3, 2004.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General